Citation Nr: 1047857	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for right knee traumatic 
arthritis, status post total knee arthroplasty, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1987.

This matter was originally on appeal from a March 2006 Regional 
Office (RO) in St. Petersburg, Florida rating decision.  In 
September 2008, the Board issued a decision denying the Veteran's 
claim for an increased rating.  This decision was vacated and 
remanded by a June 2009 Order from the United States Court of 
Appeals for Veterans Claims ("Court"), which granted a June 
2009 joint motion for remand (JMR).  Thereafter, a February 2010 
Board decision denied the Veteran's claim for an increased 
rating.  This decision was vacated and remanded by a September 
2010 Court Order, which granted a September 2010 JMR.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2008.  A transcript of that proceeding has been 
associated with the claims file.

The September 2008 Board decision, referenced above, separately 
remanded the issue of an increased evaluation for the Veteran's 
left knee for issuance of a Statement of the Case and the 
opportunity for the Veteran to perfect an appeal on that issue.  
The Board notes the Veteran subsequently requested a hearing 
before the Board in Washington D.C. on this issue in her November 
2008 substantive appeal.  There is no evidence this hearing 
request involved the issue under consideration in this decision, 
which is the claim for an increased evaluation for the Veteran's 
right knee.  Specifically, the Board notes that the statement of 
the Veteran's representative in December 2009 in regard to the 
right knee claim makes no reference to or request for a second 
hearing before the Board with respect to the right knee.  Thus, 
the Board finds the November 2008 hearing request was limited to 
the issue of an increased evaluation for the Veteran's left knee.  
Therefore, a Board hearing will be scheduled for this issue and 
the matter will be addressed following that hearing in a separate 
Board decision.

The record reflects that after the September 2010 Court Order the 
Veteran submitted additional relevant evidence to the Board in 
December 2010.  This new evidence was not initially considered by 
the RO, but this is not necessary because the evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2010).

Finally, the Board notes that at the May 2008 Board hearing the 
Veteran indicated that she last had "substantial gainful" 
employment in approximately May 2007, thus raising a claim for a 
total disability evaluation based on individual unemployability 
(TDIU).  However, the Board notes the TDIU claim was separately 
adjudicated in a July 2009 rating decision, and the claims file 
does not indicate the Veteran has since expressed a desire to 
appeal this claim as required pursuant to 38 C.F.R. § 20.1103.  
Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009) (noting in a footnote that claims for 
increased evaluations and TDIU claims may be separately 
adjudicated).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran alleges her service-connected right knee traumatic 
arthritis, status post total knee arthroplasty, warrants a higher 
evaluation.  Having reviewed the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of this claim. 
 
As noted in the Introduction, the Veteran submitted additional 
evidence to the Board in December 2010.  Included in the 
documents submitted was a December 2010 private treatment record 
wherein the Veteran reported that the symptoms of her right knee 
disability were constant and showed mild worsening.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a veteran is entitled to a new VA examination where there is 
evidence, including his or her statements, that the disability 
has worsened since the last VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In this regard, the Board notes 
that the last VA examination was in January 2008.  In light of 
the Veteran's contentions in the December 2010 private treatment 
record, the claim must be remanded in order to afford the Veteran 
a VA examination to determine the current severity of her right 
knee disability. 

The RO should also take the opportunity to obtain relevant VA 
treatment records from March 2009 to the present.  In addition, 
the records submitted during by the Veteran in December 2010 
include May 2010 and December 2010 treatment records from Heekin 
Orthopedic Specialists.  It is unclear whether all relevant 
records from this treatment provider have been associated with 
the claims file and appropriate attempts should be made to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all relevant VA medical 
facilities from March 2009 to the present.  
Any negative responses should be documented 
in the file and the Veteran must be afforded 
an opportunity to provide such medical 
records.

2.  Ask the Veteran to provide a release 
form, including contact information, 
authorizing VA to request records of the 
Veteran's right knee disability from Heekin 
Orthopedic Specialists and develop 
accordingly.  All records obtained or any 
response subsequently received should be 
associated with the claims file.

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination and interview 
of the Veteran, in order to determine the 
current severity of her service-connected 
right knee traumatic arthritis, status post 
total knee arthroplasty.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's right knee and her current range of 
motion, as well as identify any objective 
evidence of pain, subluxation, or lateral 
instability.  Range of motion findings should 
also expressly state at what point in the 
range of motion the Veteran's pain sets in.  
The clinician should also discuss how the 
Veteran's disability impacts her daily 
activities of living.  The extent of any 
incoordination, weakened movement and excess 
fatigability on use should be described.  To 
the extent possible, the functional 
impairment due to incoordination, weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



